Case 1:15-cr-00164-CMH Document 41 Filed 07/17/20 Page 1 of 12 PagelD# 460

IN THE UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF VIRGINIA

Alexandria Division
UNITED STATES OF AMERICA )
Vv. ) Criminal No. 1:15-cr-164 (CMH)
) (Hearing: July 24, 2019, 9:00 a.m.)
ALI SHUKRI AMIN, )
)
Defendant. )

GOVERNMENT'S MOTION TO MODIFY CONDITIONS OF RELEASE
The United States of America, by its attorneys, G. Zachary Terwilliger, United States
Attorney for the Eastern District of Virginia, and W. Neil Hammerstrom, Jr., Assistant United
States Attorney, hereby files this Motion to Modify Conditions of Release in support of the U.S.
Probation Office’s proposed modifications to the conditions of the defendant’s supervised

release.

I. Background .
1, From June 2014 through February 26, 2015, defendant Ali Amin and others

conspired to provide material support to the Islamic State in Iraq and the Levant (“ISIL”).
Specifically, on June 26, 2014, Amin started the Twitter account: @AmreekiWitness, which
boasted over 4,000 followers. The defendant used the account as a pro-ISIL platform during
the course of over 7,000 ‘tweets.’ Specifically, the defendant used this account to conduct
Twitter-based conversations regarding ways to develop financial support for ISIL using on-
line currency Bitcoin, and ways to establish a secure donation system or fund for ISIL.

2. Through @AmreekiWitness, the defendant also discussed methods to provide

financial support for those wanting to commit jihad and for those individuals trying to travel

 
Case 1:15-cr-00164-CMH Document 41 Filed 07/17/20 Page 2 of 12 PagelD# 461

overseas. The defendant also operated an AmreckiWitness page on the website ask.fm. The
defendant used these accounts extensively as a platform to proselytize his radical Islamic
ideology, justify and defend ISIL’s violent practices, and to provide advice on topics such as
jihadists travel to fight with ISIL, online security measures, and about how to use Bitcoin to
finance themselves without creating evidence of crime, among other matters.

3, Beginning in September 2014, Amin began an effort to convert an 18-year-old
resident of Prince William County, Virginia, Reza Niknejad, to a radical form of Islam. In
late November or early December 2014, the defendant put Niknejad in touch, via Surespot,
with SUBJECT 1, an ISIL supporter located in a FOREIGN COUNTRY 1, in order to
facilitate Niknejad’s travel to Syria to join and fight with ISIL. The defendant also arranged
for SUBJECT 1 to send Niknejad a package containing a phone for Niknejad’s use during his
travel to Syria, an encrypted thumb drive, and a letter. Additionally, through his online
activity, Amin facilitated travel into Syria for two associates of SUBJECT 1 — SUBJ ECTS 2
and 3 —so that all three FOREIGN COUNTRY 1 subjects could join and fight with ISIL.

4, Niknejad purchased airline tickets from Dulles International Airport to Athens,
Greece, with a layover in Istanbul, which was Niknej ad’s intended final destination. Once in
Istanbul, Niknejad was to meet up with the three FOREIGN COUNTRY 1 subjects, travel to
Gaziantep, and then the border town of Urfa to meet an ISIL contact and cross into Syria.

5. On January 14, 2015, Amin and another co-conspirator, Luis Portorreal, drove
Niknejad to Washington Dulles International Airport. During the trip, Portorreal drove, and
the defendant provided instruction to Niknejad on where to go once he arrived in Turkey in

order to meet up with other ISIL supporters traveling to Syria to join ISIL. Niknejad was

 
Case 1:15-cr-00164-CMH Document 41 Filed 07/17/20 Page 3 of 12 PagelD# 462

last seen by his family on January 14, 2015, when he claimed to have departed with an
unknown friend for a camping trip. U.S. Customs and Border Protection records later
confirmed that Niknejad flew from Dulles International Airport to Istanbul, where he
deplaned without flying on to Athens.

6. On January 16, 2015, SUBJECT 1 communicated with Amin, via Surespot,
that the three FOREIGN COUNTRY 1 subjects and Niknejad had successfully crossed over
into Syria. After Niknejad’s departure, the defendant and Portorreal delivered to Niknejad’s
- family in Prince William County, Virginia a letter from Niknejad addressed to his family and
a USB thumb drive. The letter and contents of the thumb drive indicated that Niknejad did
~ not plan to see his family again. Further investigation has revealed that Niknejad was likely
killed near the Syria-Turkey border sometime in January 2016.

7. Upon acceptance of the government’s motion, pursuant to 18 U.S.C. § 5032, to
proceed against defendant Amin -- then a 17-year old juvenile -- in an adult prosecution, the
defendant waived indictment and entered a guilty plea on June 11, 2015 to a one-count criminal
information charging him with providing material support to a designated foreign terrorist
organization (ISIL), in violation of 18 U.S.C. § 2339B.

8. On August 28, 2015, defendant Amin was sentenced to 136 months of
imprisonment and a lifetime term of supervised release. On April 27, 2018, the Court reduced
the defendant’s sentence of imprisonment to 72 months following the filing of a motion by the

government.

 
Case 1:15-cr-00164-CMH Document 41 Filed 07/17/20 Page 4 of 12 PagelD# 463

Il. Proposed Modification of Terms of Supervised Release

The United States Probation Officer assigned to the defendant’s case has proposed adding
the following special conditions to those that were imposed by the Court at sentencing for the
defendant’s lifetime period of supervised release:

Computer/Internet Restrictions/Monitoring: You shall not possess or use a computer or have
access to any online service without the approval of the U.S. Probation and Pretrial Services Office.
Your cooperation shall include, but not be limited to, allowing installation of a computer and
internet monitoring program and/or identifying computer system, internet-capable devices, and
similar memory and electronic devices to which you have access. Monitoring may include random
examinations of computer systems along with internet, electronic, and media storage devices under
your control. The computer system or devices may be removed for a more thorough examination,
if necessary. You shall contribute to the cost of such monitoring services, based on your ability to
pay, as deemed appropriate by the U.S. Probation Office.

You shall not access Internet Relay Chats or newsgroups or participate in any online social
environment (i.e., Facebook, Twitter, Second Life, Linkedin, Craigslist, FaceTime, WhatsApp,
Instagram, video/audio, etc.) or texting applications, which allow the user interaction unless
pre-approved and authorized by the probation officer and the Court.

Online Communications Restrictions: Your written online communications, if any, shall be
conducted in the English language, unless you receive the approval of the supervising probation
officer and/or the Court.

During the term of supervision, the defendant shall not possess or utilize any video gaming system,
console, or other such device which would enable contact and/or the sharing of data with other
individuals known or unknown to the defendant, unless approved by the Probation Office.

No Extremist/Terroristic Materials: You shall not possess, view, access, or otherwise use
material that reflects extremist or terroristic views or is deemed to be inappropriate by the U.S.
Probation Office.

No Communication with Known Extremist: You shall have no contact with any known
Extremist or anyone suspected in any known Extremist activity.!

 

! The avoid any claim of undue vagueness, the government hereby proposes amending this last proposed
special condition to read:

No Communication with Known Violent Extremist: You shall have no contact with any
individual you have reason to believe supports the use of illegal violence to coerce or intimidate

people or governments:
4

 
Case 1:15-cr-00164-CMH Document 41 Filed 07/17/20 Page 5 of 12 PagelD# 464

Ill. Argument

Section 3583(e) of Title 18, United States Code, provides in pertinent part:
The court may...

(2)... modify, reduce, or enlarge the conditions of supervised release, at any time
prior to the expiration or termination of the term of supervised release . . .

18. U.S.C § 3583(e).

A district court can impose special conditions of supervised release as long as the
conditions ate “reasonably related” to the factors in 18 U.S.C. 3553(a) and involve “no greater
deprivation of liberty than is reasonably necessary.” United States v. Armel, 585 F.3d 182, 186
(4" Cir, 2009) (internal quotation marks omitted); see also 18 U.S.C. § 3583(d)(1). The
relevant section 3553 factors for the instant case include the following: the nature and
circumstances of the offense, the history and characteristics of the defendant, and the need to
protect the public. 18 U.S.C. §§ 3553(a)(1), and (a)(2)(B). A district court has “broad latitude”
in imposing special conditions, United States v. Dotson, 324 F.3d 256, 260 (4 Cir. 2003).

Here, the added special conditions of supervised release proposed by the probation
officer are appropriate. The defendant’s conviction arose from a very serious offense —
providing material support to a designated foreign terrorist organization. As noted above, the
defendant created a Twitter account that attracted over 4,000 followers. Furthermore, through
his online activity, the defendant facilitated financial support for ISIL through his followers and
also facilitated travel to Syria for four individuals desiring to fight with ISIL. The added special
conditions proposed by the probation officer will help ensure that the defendant does not engage
in unmonitored internet activities from the seclusion of his residence and elsewhere that would
pose a threat to the public by further radicalizing him and others and by potentially bringing aid

5

 
Case 1:15-cr-00164-CMH Document 41 Filed 07/17/20 Page 6 of 12 PagelD# 465

to terrorists and other violent extremists.

Adding special conditions to the terms of the defendant’s supervised release is also
warranted when considering that he failed to completely demonstrate remorse for engaging in
criminal conduct following his conviction. Notably, the Bureau of Prisons encountered some
disciplinary problem with the defendant once he began serving his sentence. In December
2016, the defendant and two other inmates were placed in segregation as a result of “creating
animosity amongst the Muslim community at FCI Gilmer in what appears to be a struggle for
leadership.” The defendant was subsequently transferred to Allenwood Medium FCI. There,
he was sanctioned with a loss of good conduct time and placed in disciplinary segregation based
on a finding of “assault without serious injury.” He was also cited at Allenwood for “possessing

an unauthorized item,” and a couple of minor infractions. See BOP incident reports, attached.

 
Case 1:15-cr-00164-CMH Document 41 Filed 07/17/20 Page 7 of 12 PagelD# 466

IV. Conclusion
Based on the foregoing, the government moves the Court to modify the terms of the

defendant’s supervised release by adding the special conditions sought by the U.S. Probation

!

Office, as described above.

Respectfully submitted,

G. Zachary Terwilliger
United States Attorney

wy L1G,
W. Neil Hammerstrom, Jr.
Assistant United States Attorne
United States Attorney’s Office
Justin W. Williams U.S. Attorney’s Building
2100 Jamieson Avenue
Alexandria, Virginia 22314
Phone: 703-299-3700

 

 
Case 1:15-cr-00164-CMH Document 41 Filed 07/17/20 Page 8 of 12 PagelD# 467

ATTACHMENTS

FCI GILMER
and

ALLENWOOD MEDIUM FCI

 

 
oe’. >

 

Institution: Gilmer FCI
Case Number: GIL-17-0031
’ Investigation Type: Investigative / Threat Assessment

Inmates Involved:
Register Number . Name

85384083 AMIN, AL]
_ 32770037 NASIRUDDIN, MUJAHID
40570007 NASSEREE, KAMAL
Staff Invoived:
Name

**No information was found for the given criteria.**

Others Involved:

Name
**No information was found for the given criteria.

Investigator: Kinder, Britian

cMc: SMITH, DAVID.

’ Captain: WAGNER, WILLIAM
Associate Warden: SAAD, JENNIFER
Warden: SAAD, JENNIFER

SBU - Sensitive But Unclassified Page 1 of6

ke,

Date:
Date:
Date:
Date:
Date:

Case 1:15-cr-00164-CMH Document 41 Filed 07/17/20 Page 9 of 12 PagelD# 468

U.S. Department of Justice

Federal Bureau of Prisons

Inmate Investigative Report

Role
Suspect
Suspect
Suspect ,

Title

Title

421712016 11:58:31 AM CST
42/21/2016 11:49:58.AM CST
42/27/2016 8:59:15 AM CST.
4/3/2017 1:21:22 PM CST:
4/3/2017 1:26:12. PM CST

FOIA Exempt -

 

 
Case 1:15-cr-00164-CMH Document 41 Filed 07/17/20 Page 10 of 12 PagelD# 469

‘
a 1 .

Summary: i .
On December 2, 2016, staff received intelligence indicating inmates Ali Amin, Reg. No. 85384-0883, Mujahid
Nasiruddin, Reg. No. 32770-037, and Kamal Nasseree, Reg.No. 40570-007, have actively voiced opinions
contradicting decisions made by the current leadership of the Muslim group. As a result of these conflicting beliefs
_ they have creating animosity amongst the Muslim community at FCI Gilmer in what appears to be a struggle for
leadership. To prevent any potential violence inmates Nasiruddin, Nasseree, and Amin were placed in the Special

Housing Unit pending a Threat Assessment Investigation.

Inmate Data:
Name: 85384083 - AMIN, ALI
Role: Suspect

 

Age: 19 Race: WHITE

 

Security Level: MEDIUM . Custody Level: IN
Facility Arrival Date: 6/8/2016 Projected Release Date: 2/3/2025
. Charges: "
Description Sentencing District - 4
48:2339B CONSPIRACY TO PROVIDE VIRGINIA, EASTERN DISTRICT

MATERIAL SUPPORT AND RESOURCES
TO.A DESIGNATED FOREIGN TERRORIST . .

_ ORGANIZATION
TGs: IMs:
INTERNATIONAL TERR - No CIMs Found
ISIL-ISIS 7
POSTED PICTURE CARD FILE . o

 

8/6/2024

 

rRICT

 

. $BU ~ Sensitive But Unclassified Page 2 of 6: FOIA Exempt

 

 
Case 1:15-cr-00164-CMH Document 41 Filed 07/17/20 Page 11 of 12 PagelD# 470

ALMCD * INMATE DISCIPLINE DATA * 12-04-2017
PAGE 001 OF 001 * CHRONOLOGICAL DISCIPLINARY RECORD * 13:55:31

REGISTER NO: 85384-083 NAME..: AMIN, ALI SHUKRI
FUNCTION...: PRT FORMAT: CHRONO LIMIT TO MOS PRIOR TO 12-04-2017

REPORT NUMBER/STATUS,: 2828326 - SANCTIONED INCIDENT DATE/TIME: 03-17-2016 1900

DYO HEARING DATE/TIME: 04-07-2016 0845 . DHO REPT DEL: 10-04-2016 0844
FACT: /CHATRPERSON.....: ASH/G MEHLER

APPEAL CASE NUMBER(S): 871338

REPORT REMARKS.......: 224K DENIED NOT TRUE, THEY AREN'T BEING TRUTHFUL. I DID

NOT THROW THEM AT HIS FACE. :
224A ASSAULTING W/O SERIOUS INJURY - FREQ: 1 ATT: SM1 RFP: D

DIS GCT / 27 DAYS / CS
COMP:010 LAW:P DISALLOWED 27 DAYS GOOD CONDUCT TIME

Ds / 30 pays / CS
COMP : LAW: 30 DAYS DISCIPLINARY SEGREGATION
_ LP COMM / 180 Days / cS
COMP : LAW: LOSS OF COMMISSARY PRIVILEGES 180 DAYS

REPORT NUMBER/STATUS.: 2809782 - SANCTIONED INCIDENT DATE/TIME: 01-28-2016 1805

UDC HEARING DATE/TIME: 02-02-2016 1245
FACL/UDC/CHAIRPERSON.: ASH/K/T.GIBSON
REPORT REMARKS,......; INMATE ADMITTED TO BEING IN THE GYM WITH BOOTS ON -
307 REFUSING TO OBEY AN ORDER - FREQ: 1
LP COMM / 30 pays / cS .
COMP : LAW: LOSS OF COMM FROM 02-02-2016 THRU 03-02-2016
LP PHONE / 30 DAYS / CS
COMP : LAW: LOSS OF PHONE FROM 02-02-2016 THRU 03-02-2016

LP RECRE / 30 DAYS /-cS
COMP: LAW: LOSS OF RECREATION FROM 03-02-2016 TO 04-01-2016

REPORT NUMBER/STATUS.: 2809810 ~ SANCTIONED INCIDENT DATE/TIME: 01-28-2016 1945
"UDC HEARING DATE/TIME: 02-02-2016 1227 L,
FACL/UDC/CHAIRPERSON.: ASH/K/T.GIBSON
REPORT REMARKS,......: INMATE ADMITTED TO PRAYING ON THE REC YARD
307 REFUSING TO OBEY AN ORDER ~ FREQ: i
LP OTHER / 30 DAYS / CS

COMP: LAW: LOSS OF TRULINCS FROM 02-02-2016 THRU 03-02-2016
LP RECRE / 30 Days / CS
COMP : LAW: LOSS OF RECREATION FROM 02-02-2016 THRU 03-02-2016

REPORT NUMBER/STATUS.: 2785722 - SANCTIONED INCIDENT DATE/TIME: 11-20- 2015 1210
UDC HEARING DATE/TIME: 11-27-2015 1415

FACL/UDC/CHAIRPERSON. ; ASH/K/PRESTON
REPORT REMARKS....... : INMATE ADMITTED TO POSSESSING MATERIAL.

305 POSSESSING UNAUTHORIZED ITEM - FREQ: 1

LP PHONE / 30 DAYS / cS
COMP : LAW: LOSS OF PHONE PRIVILEGES 11-27-15 THRU 12-26-15.

Gooos TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE PROCESSING LF DESIRED

 

 
Case 1:15-cr-00164-CMH Document 41 Filed 07/17/20 Page 12 of 12 PagelD# 471

CERTIFICATE OF SERVICE
| [hereby certify that on this 17th day of July 2020, I sent by first-class mail a true copy of

the foregoing “Government's Motion to Modify Conditions of Release” to:

zaptel

W. Neil Hammerstrom, Jr.
Assistant United States Attorney

. Ali Shukri Amin
2114 Carthage Dr.
Woodbridge, VA 22191

 
  
 

 
